DETAILED ACTION
This Office Action is in response to Amendment filed April 15, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 22 are objected to because of the following informalities:
On lines 14 and 16 of claim 3, and on line 5 of claim 22, “that of yttrium” should be replaced with “an atomic number of yttrium”.
On line 15 of claim 3, “a group” and “a magnetic element” should respectively be replaced with “the (said) group” and “the (said) magnetic element”.
On line 16 of claim 3, “an element” and “an atomic number” should respectively be replaced with “the (said) element” and “the (said) atomic number”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5, 10, 12-15, 17-19, 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
(1) Regarding claim 3, Applicant did not originally disclose that “a thickness of the cap layer in the lamination direction is equal to or less than a spin diffusion length of a substance of the cap layer (emphasis added)” recited on lines 10-11, because (a) Applicant claims “a spin diffusion length of a substance of the cap layer”, which suggests that the spin diffusion length is measured with regard to the substance or entire material of the cap layer, (b) however, Applicant originally disclosed in paragraph [0018] of current application that “the cap layer includes one or more substances having high spin conductivity selected from the group consisting of Cu, Ag, Mg, Al, Si, Ge, and GaAs as a major component (emphases added)”, and in paragraph [0019] of current application that “a thickness of the cap layer may be equal to or less than a spin diffusion length of a substance constituting the major component of the cap layer (emphasis added).”  In other words, Applicant did not originally disclose that “a thickness of the cap layer in the lamination direction is equal to or less than a spin diffusion length of a substance of the cap layer”, but rather Applicant originally disclosed that “a thickness of the cap layer in the lamination direction is equal to or less than a spin diffusion length of a substance” that forms or constitutes a major component “of the cap layer”.
(2) Further regarding claim 3, Applicant did not originally disclose that “a thickness of the cap layer in the lamination direction is equal to or less than a spin diffusion length of a substance of the cap layer” recited on lines 10-11 in conjunction with the previously recited limitation “the cap layer has spin conductivity” on line 9, because (a) paragraph [0018] of current application states that “the cap layer includes one or more substances having high spin conductivity selected from the group consisting of Cu, Ag, Mg, Al, Si, Ge, and GaAs as a major component (emphasis added)”, and (b) however, Applicant currently claims that “a thickness of the cap layer in the lamination direction is equal to or less than a spin diffusion length of a substance of the cap layer” where “the cap layer has spin conductivity”, which can be a high spin conductivity, a low spin conductivity, or even an infinitesimal spin conductivity.
Claims 4, 5, 10, 12-15, 17-19, 22 and 23 depend on claim 3, and therefore, claims 4, 5, 10, 12-15, 17-19, 22 and 23 also fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5, 10, 12-15, 17-19, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 3, it is not clear what “a substance of the cap layer” in the newly added limitation “a thickness of the cap layer in the lamination direction is equal to or less than a spin diffusion length of a substance of the cap layer (emphasis added)” recited on lines 10-11 refers to, because (a) as discussed above, Applicant originally disclosed in paragraph [0018] of current application that “the cap layer includes one or more substances having high spin conductivity selected from the group consisting of Cu, Ag, Mg, Al, Si, Ge, and GaAs as a major component (emphasis added)”, and in paragraph [0019] of current application that “a thickness of the cap layer may be equal to or less than a spin diffusion length of a substance constituting the major component of the cap layer (emphasis added)”, and (b) therefore, it is not clear what “a substance of the cap layer” refers to, and whether “a substance of the cap layer” refers to any substance such as an entirety of components, a major component, or a minor component constituting or forming the cap layer.
(2) Also regarding claim 3, it is not clear whether the newly added limitation “a thickness of the cap layer in the lamination direction is equal to or less than a spin diffusion length of a substance of the cap layer (emphasis added)” recited on lines 10-11 suggests that the cap layer essentially consists of a single element without any impurities, which may not be enabled since other metallic atoms may diffuse into the cap layer.
(3) Further regarding claim 3, it is not clear whether the newly added limitation “a thickness of the cap layer in the lamination direction is equal to or less than a spin diffusion length of a substance of the cap layer” recited on lines 10-11 suggests that, when the  major component of the cap layer is GaAs, the spin diffusion length is a spin diffusion length of Ga, As or GaAs.
(4) Still further regarding claim 3, it is not clear whether “a spin diffusion length” in the newly added limitation “a thickness of the cap layer in the lamination direction is equal to or less than a spin diffusion length of a substance of the cap layer” recited on lines 10-11 is measured with respect to a bulk material of the substance or with respect to the cap layer directly, because (a) it does not appear that Applicant measured the spin diffusion length directly from the cap layer, which may be too thin to measure any physical characteristics reliably, (b) on the other hand, a bulk material and a thin film material of Cu, Ag, Mg, Al, Si, Ge, and GaAs that Applicant originally disclosed would inherently have different spin diffusion lengths due to different bonding arrangements and crystallinity among the constituent atoms, (c) for example, a single crystalline bulk material of Si, Ge or GaAs would have a spin diffusion length different than a thin film material of Si, Ge or GaAs that may be polycrystalline or even amorphous, (d) in this case, “a spin diffusion length”, which is a reference value in comparison to the claimed thickness of the cap layer, is not well-defined without Applicant’s specifically claiming what the “substance” refers to, and (e) in addition, a plurality of cap layers in the magnetoresistance effect element may not have exactly the same physical characteristics having slightly different degrees of crystallinity, resulting in slightly different spin diffusion lengths, but the thickness of the cap layer would be more or less the same, and thus some cap layers may meet the claim limitation, while other cap layers may not, rendering claim 3 further indefinite.
Claims 4, 5, 12-15, 17-19, 22 and 23 depend on claim 3, and therefore, claims 4, 5, 12-15, 17-19, 22 and 23 are also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 12, 13 and 23, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Sandhu et al. (US 2016/0359105) in view of Kanegae (US 2006/0114714)
Regarding claim 3, Sandhu et al. disclose a spin current magnetization rotational magnetoresistance effect element (Fig. 2) comprising: a magnetoresistance effect element (201) ([0080]) including, in order, a first ferromagnetic metal layer (110) ([0050]) in which a direction of magnetization is fixed (see arrows 112A and 112B of layer 110 in Figs. 1A-1B which show a direction of magnetization is fixed; [0050] and [0053]), a nonmagnetic layer (130) ([0055]), a second ferromagnetic metal layer (120) ([0050]) configured for a direction of magnetization to be changed, which is directed to an intended use of the second ferromagnetic material layer, a diffusion prevention layer (140) ([0056]), which his directed to an intended use of the layer 140; and a spin-orbit torque wiring (104) ([0049]), the diffusion prevention layer ([0057]) has at least one element (W) selected from a group consisting of a magnetic element and an element (W) having an atomic number (74) equal to or higher than that of yttrium (39), the at least one element (W) selected from a group consisting of a magnetic element and an element (W) having an atomic number (74) equal to or higher than that of yttrium (38) is present in a plane of the diffusion prevention layer (140); and the spin-orbit torque wiring includes a nonmagnetic metal (W) having an atomic number of 39 or higher (74) having a d electron or an f electron in an outer shell.
Sandhu et al. differ from the claimed invention by not comprising a cap layer, where the spin-orbit torque wiring extends in a direction intersecting a lamination direction of the magnetoresistance effect element and is joined to the cap layer, the cap layer has spin conductivity, and a thickness of the cap layer in the lamination direction is equal to or less than a spin diffusion length of a substance of the cap layer.
Sandhu et al. further disclose in paragraph [0057] that “one or more” upper intermediary regions 150 to function as a diffusion barrier may be formed from, comprise, consist essentially of, or consist of a conductive material (e.g., one or more materials such as copper (Cu), tantalum (Ta), titanium (Ti), tungsten (W), ruthenium (Ru), tantalum nitride (TaN), or titanium nitride Ta(N)), where some or all of these metals inherently have a spin conductivity.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that “one or more” layer 150 can be used as a cap layer to cover and protect the magnetic cell core 201 of Sandhu et al.; in this case, the spin-orbit torque wiring 104 is joined to the cap layer.
Further regarding claim 3, Sandhu et al. differ from the claimed invention by not showing that the spin-orbit torque wiring extends in a direction intersecting a lamination direction of the magnetoresistance effect element, and a thickness of the cap layer in the lamination direction is equal to or less than a spin diffusion length of a substance of the cap layer.
Kanegae discloses a spin-orbit torque wiring (5 in Figs. 4-5) ([0036]) extending in a direction intersecting (see Fig. 4 and 5) a lamination direction (see Fig. 4 and 5) of the magnetoresistance effect element (TMR element, [0036]).
Since both Sandhu et al. and Kanegae teach a magnetoresistance effect element, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Kanegae to teachings of Sandhu such as substitution the wiring layer 5 extending in a direction intersecting a lamination direction of TMR element (Kanegae Fig. 4 and 5) of Kanegae to the spin-orbit torque wiring 104 shown in Fig. 2 of Sandhu et al., because one of ordinary skill in the art would have been motivated to make this modification since forming the crossed lines have been the conventional method, and therefore it would have been suitable and yielded predictable results since it was the standard addressing method.
Still further regarding claim 3, Sandhu et al. in view of Kanegae differ from the claimed invention by not showing that a thickness of the cap layer in the lamination direction is equal to or less than a spin diffusion length of a substance of the cap layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a thickness of the cap layer formed of, for example, Cu in the lamination direction can be equal to or less than a spin diffusion length of a substance of the cap layer, because (a) this limitation fails to comply with the written description requirement, and is indefinite as discussed above, (b) Applicants originally disclosed in paragraph [0067] of current application that “Copper, silver, magnesium, aluminum, silicon, germanium, gallium arsenide, and the like have long spin diffusion lengths of 100 nm or more even at room temperature, and do not easily dissipate spin”, (c) therefore, as long as the cap layer which is formed of copper does not have a thickness of 100 nm or more, the thickness of the cap layer in the lamination direction would meet the claim limitation, which would have been obvious since the thickness of the cap layer would shrink over time as the size of the magnetoresistance effect element shrinks, and the thinner cap layer would need a smaller amount of the material or materials constituting the cap layer, which would also reduce the manufacturing cost.
Regarding claims 4, 12 and 13, Sandhu et al. further disclose that the diffusion prevention layer (140) has at least one selected from a magnetic element and an element (W) having an atomic number equal to or higher than that of yttrium (claim 4), wherein the spin-orbit torque wiring (104) includes a nonmagnetic metal (W) having an atomic number of 39 or higher having a d electron or an f electron in an outermost shell (claims 12 and 13).
Regarding claim 23, Sandhu et al. differ from the claimed invention by not showing that the cap layer is between the spin-orbit torque wiring (104) and the diffusion prevention layer (140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the cap layer formed of, for example, copper can be between the spin-orbit torque wiring and the diffusion prevention layer, because a copper layer has been commonly used as a contact layer or cap layer due to its high conductivity.

Claims 5, 10, 14, 15 and 22, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Sandhu et al. (US 2016/0359105) in view of Kanegae (US 2006/0114714) as applied to claim 3 above, and further in view of Pi et al. (US 2015/0008547)  The teachings of Sandhu et al. in view of Kanegae are discussed above.
Regarding claims 5, 10 and 22, Sandhu et al. further disclose for the spin current magnetization rotational magnetoresistance effect element according to claims 3 and 4 that the diffusion prevention layer is formed of W, and therefore, an atomic radius of an atom constituting the diffusion layer is an atomic radius of W.
Sandhu et al. in view of Kanegae differ from the claimed invention by not showing that a thickness of the diffusion prevention layer is equal to or less than four times an atomic radius of an atom constituting the diffusion prevention layer (claims 5 and 10), and a thickness of the diffusion prevention layer is less than twice an atomic radius of an atom of the at least one element (W) selected from a group consisting of a magnetic element and an element having an atomic number equal to or higher than that of yttrium (claim 22).
Pi et al. disclose a thickness of the diffusion prevention layer (the layer 19 containing the W in Fig. 2, preferably having a thickness between 1 Angstrom (0.1 nm) and 5 Angstroms (0.5 nm) ([0048]) is equal to an atomic radius of Tungsten (W) is 137 (picometer) = 0.137 nm.
Therefore, the disclosed range of Pi et al. is an overlapping range of the claimed invention; it has been upheld that a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art (MPEP 2144); it would have been obvious to a person having ordinary skills in the art to form the thickness of the diffusion prevention layer overlapping range of thickness; and further, it has been well-known in the art to scale down the size to miniaturize the device as stated by Pi ([0048]) and therefore is obvious to bring about the miniaturization by using the values from the low end of the disclosed range which encompasses the claimed dimension and accordingly it would have been obvious reduce the size further to further scale down the device; it is overlapping with the atomic radius applicant used, since an atomic radius of Tungsten is 139 (picometer) = 0.139 nm; the specification contains no disclosure of either the critical nature of the claimed a thickness of the diffusion prevention layer is equal to or less than four times an atomic radius or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F. 2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claims 14 and 15, Sandhu et al. further disclose that the spin-orbit torque wiring (104) includes a nonmagnetic metal (W) having an atomic number of 39 or higher having a d electron or an f electron in an outermost shell (claims 14 and 15).

Claims 17-19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Sandhu et al. (US 2016/0359105) in view of Kanegae (US 2006/0114714) as applied to claims 3-5 above, and further in view of Wu et al. (US 2015/0213869)  The teachings of Sandhu et al. in view of Kanegae are discussed above.
Regarding claims 17-19, Sandhu et al. in view of Kanegae differ from the claimed invention by not showing that the spin-orbit torque wiring is made of: a pure spin current generation part made of a material that generates a pure spin current; and a low resistance part made of a material having electric resistance lower than electrical resistance of the pure spin current generation part, and at least a part of the pure spin current generation part is in contact with the cap layer.
Wu et al. disclose a spin-orbit torque wiring (combination of A, 300 and B in Fig. 4A) ([0040]) is made of: a pure spin current generation part made of a material that generates a pure spin current ([0036]-[0038], (see in light applicant’s own disclosure shown on paragraph [0065] and [0081]-[0082] and [0091]-[0099] produce pure spin current generation part. Notes: Pure spin current is phenomenon during which only magnetic information, not charge is transported. Usually this happens by interacting spins of electrons. The pure spin current is generated when the same number of upward spin electrons and downward spin electrons flow in opposite directions to each other); and a low resistance part (A and B, see Fig. 4A) made of a material (Cu) having electric resistance (16.78 nΩ-m) lower than electrical resistance (52.8 nΩ-m) of the pure spin current generation part (tungsten (W), [0036-0038]), and at least a part of the pure spin current generation part is in contact with the cap layer (when applied the spin-orbit torque wiring (the combination of A, 300 and B, Fig. 4A of Wu reference to top surface of cap layer 105 of reference (Sandhu Fig. 2) then at least a part of the pure spin current generation part is in contact with the cap layer have been taught.
Therefore, combination of Sandhu and Wu does disclose claimed limitation “at least a part of the pure spin current generation part is in contact with the cap layer’.
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Wu to teachings of Sandhu such as replace the spin-orbit torque wiring having low resistance part A and B and high resistance part 300 (Wu Fig. 4A) of Wu to the surface of cap layer 105 of spin current magnetization rotational magnetoresistance effect element (Sandhu Fig. 2) of Sandhu. One of ordinary skill in the art would have been motivated to make this modification in order to minimize the attenuation of the signal for device.

Response to Arguments
Applicants’ arguments with respect to claim 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants’ arguments in the REMARKS filed April 15, 2020 other than the arguments over the newly added limitation “a thickness of the cap layer in the lamination direction is equal to or less than a spin diffusion length of a substance of the cap layer” are directed to different functions between the claimed invention and the teachings of Sandhu et al. in view of Kanegae.  These arguments are not persuasive, because (a) when Sandhu et al. in view of Kanegae satisfy all of the claim limitations, Sandhu et al. in view of Kanegae can be used in the same manner that the claimed invention can be used, and (b) Applicant does not specifically claim the functions of the claimed component layers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gao et al. (US 9,734,850)
Tripathy et al. (US 9,824,711)
Huai et al. (US 7,430,135)
Pi et al. (US 9,147,833)
Ralph et al. (US 9,691,458)

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620. The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        July 8, 2022